Fisher, J.,
delivered tbe opinion of tbe court.
This was a petition filed in tbe Probate Court of Chickasaw county, by tbe creditors of tbe estate of one James H. Morrison, deceased, alleging tbe insufficiency of tbe personal estate to pay tbe debts of tbe deceased, and praying that a certain quarter section of land, of which tbe intestate died seised, might be decreed to be sold for tbe purpose of paying said debts.
The answer sets up as a defence, that by tbe statute of tbe 20th of October, 1852, tbe said quarter section of land, (being all the - land which tbe intestate owned,) belongs to tbe widow and children of tbe deceased, and is not, therefore, liable to tbe payment of tbe petitioner’s debts. Tbe court below decreed in favor of tbe position taken by tbe answer, and dismissed tbe petition, from which tbe present aj>peal has been prosecuted.
By tbe statute of tbe 22d of January, 1841, every free, ivhite citizen of this state, male or female, being tbe bead of a family, is entitled to own and hold, free and exempt from sale by virtue of any judgment, order or decree of any court of law or equity, founded on any contract made after tbe passage of said act, one hundred and sixty acres of land. Laws of 1841, p. 113.
Tbe first section of tbe act of tbe 20th of October, 1852, provides as follows: “ That hereafter, all property, real, personal, or mixed, at present exempt from execution, by virtue of any laws now in force, upon tbe death of tbe husband, dying intestate, shall descend in like manner as other property descends, according to *218the laws now in force, to tbe widow and children during widowhood, and afterwards to all the children alike, free from all contracts and liabilities of said decedent, or his widow, during her lifep. 66.
It appears that the husband died on the 24th of October, 1852, four days after the passage of the law.
The counsel for the appellants insists that this law must apply only to those cases, where the debts have been contracted since the 20th of October, 1852, by the husband, and that to hold otherwise, would be giving to the act a retrospective operation. We disagree with counsel in this view of the law. It is only necessary that the person claiming the benefit of it, should have become a widow since its passage. The debts contracted could not, during the lifetime of the debtor, have been enforced against the land; and it cannot be even plausibly argued, that the law in the least impairs the obligation of the contract, for the obvious reason, that the land was never looked to, as the source from which payment could be either received or coerced.
Decree affirmed.